

115 HR 1053 IH: Sunshine in Litigation Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1053IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Nadler introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 111 of title 28, United States Code, relating to protective orders, sealing of
			 cases, disclosures of discovery information in civil actions, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Sunshine in Litigation Act of 2017. 2.Restrictions on protective orders and sealing of cases and settlements (a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:
				
					1660.Restrictions on protective orders and sealing of cases and settlements
						(a)
 (1)In any civil action in which the pleadings state facts that are relevant to the protection of public health or safety, a court shall not enter, by stipulation or otherwise, an order otherwise authorized under rule 26(c) of the Federal Rules of Civil Procedure restricting the disclosure of information obtained through discovery, an order otherwise authorized approving a settlement agreement that would restrict the disclosure of such information, or an order otherwise authorized restricting access to court records unless in connection with such order the court has first made independent findings of fact that—
 (A)such order would not restrict the disclosure of information which is relevant to the protection of public health or safety; or
								(B)
 (i)the public interest in the disclosure of past, present, or potential public health or safety hazards is outweighed by a specific and substantial interest in maintaining the confidentiality of the information or records in question; and
 (ii)the requested order is no broader than necessary to protect the confidentiality interest asserted. (2)No order entered as a result of the operation of paragraph (1), other than an order approving a settlement agreement, may continue in effect after the entry of final judgment, unless at the time of, or after, such entry the court makes a separate finding of fact that the requirements of paragraph (1) continue to be met.
 (b)In any civil action in which the pleadings state facts that are relevant to the protection of public health or safety, a court shall not enforce any provision of an agreement between or among parties to a civil action, or enforce an order entered as a result of the operation of subsection (a)(1), to the extent that such provision or such order prohibits or otherwise restricts a party from disclosing any information relevant to such civil action to any Federal or State agency with authority to enforce laws regulating an activity relating to such information.
						(c)
 (1)Subject to paragraph (2), a court shall not enforce any provision of a settlement agreement in any civil action in which the pleadings state facts that are relevant to the protection of public health or safety, between or among parties that prohibits one or more parties from—
 (A)disclosing the fact that such settlement was reached or the terms of such settlement (excluding any money paid) that involve matters relevant to the protection of public health or safety; or
 (B)discussing matters relevant to the protection of public health or safety involved in such civil action.
 (2)Paragraph (1) applies unless the court has made independent findings of fact that— (A)the public interest in the disclosure of past, present, or potential public health or safety hazards is outweighed by a specific and substantial interest in maintaining the confidentiality of the information in question; and
 (B)the requested order is no broader than necessary to protect the confidentiality interest asserted. (d)Notwithstanding subsections (a)(1)(B)(i) and (c)(2)(A), when weighing the interest in maintaining confidentiality under this section, there shall be a rebuttable presumption that the interest in protecting personally identifiable information of an individual outweighs the public interest in disclosure.
 (e)Nothing in this section shall be construed to permit, require, or authorize the disclosure of classified information (as defined under section 1 of the Classified Information Procedures Act (18 U.S.C. App.))..
 (b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding after the item relating to section 1659 the following:
				
					
						1660. Restrictions on protective orders and sealing of cases and settlements..
 3.Effective dateThe amendments made by this Act shall— (1)take effect 30 days after the date of enactment of this Act; and
 (2)apply only to orders entered in civil actions or agreements entered into on or after such date. 